Citation Nr: 1514405	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss.

2. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3. Entitlement to service connection for teeth loss, to include as secondary to service-connected tinnitus.

4. Entitlement to service connection for disfigurement of the head, face and neck.

5. Entitlement to service connection for an eye disability.

6. Entitlement to service connection for a heart disability, to include as secondary to service-connected tinnitus.

7. Entitlement to service connection for a low back disability.

8. Entitlement to service connection for an acquired psychiatric disability.


9. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2010, the Veteran testified before a decision review officer (DRO) concerning the matters on appeal.  A transcript of that proceeding is associated with the Veteran's claims file.

The Board has characterized the issue of entitlement to an increased rating for tinnitus as one for an increased initial rating.  Service connection for tinnitus was granted and assigned a 10 percent rating in an April 2008 rating decision.  In January 2009, the Veteran sought an increased rating for tinnitus.  An increased rating was denied in a March 2009 rating decision.  The Veteran again filed for an increased rating for tinnitus in May 2009.  As the Veteran disagreed with the initial assignment of a 10 percent rating within one year of the issuance of the April 2008 rating decision and the denial of an increased rating in the March 2009 rating within one year, that issue has been in continuous appellate status since the grant of service connection.  

The issues of entitlement to service connection for a low back disability, a heart disability and a psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's hearing loss has been manifested by numeric designations no greater than Level II for the right ear and no greater than Level II for the left ear.

2. The Veteran's service-connected bilateral tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.

3. Teeth loss is not related to active service and was not caused or aggravated by service-connected tinnitus.

4. Disfigurement of the head, face and neck is not related to active service.

5. An eye disability is not related to active service.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2014).

2. There is no legal basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3. The criteria for entitlement to service connection for teeth loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4. The criteria for entitlement to service connection for disfigurement of the head, face, and neck are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2014).

5. The criteria for entitlement to service connection for an eye disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated April 2009, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claims for increased ratings, direct service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board notes that the Veteran was not provided written notice of how to substantiate a claim for secondary service connection.  During his April 2010 DRO hearing, however, the Veteran was informed verbally of what is necessary to substantiate a secondary service connection claim.  See April 2010 DRO Hearing Transcript at 7.  While not written, actual notice, even though verbal, is sufficient to fulfill VA's duty to notify the Veteran of the evidence necessary to substantiate his claims for secondary service connection.  Indeed, the Veteran appeared to possess knowledge of what was required to substantiate a secondary service connection claims as he explained why he believed that several nonservice-connected disabilities were related to his service-connected tinnitus.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated that any defect in notice was cured by actual knowledge on the part of the appellant).

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was provided with VA examinations to assess the severity of his bilateral hearing loss and tinnitus in January 2008, February 2009, and February 2010.  The Board finds these examinations are inadequate for deciding the issues of entitlement to higher ratings for bilateral hearing loss and tinnitus on appeal, as both involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, a review of relevant symptomatology related to the given disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Indeed, the Veteran has not argued that those VA examinations are somehow inadequate.

Regarding the claims for service connection, the Veteran was not provided VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this instance, the Veteran has not provided any competent evidence indicating that his teeth loss may be related to his service-connected tinnitus, as will be discussed in greater detail below.  Likewise, with regard to his claims for facial disfigurement and an eye disability, he has provided no credible evidence of any in-service event, injury or disease, or any competent medical evidence that these conditions may be related to any incidence of service, as will also be discussed in greater detail below.  Thus, the standards of McLendon were not met for any of the service connection claims decided herein and VA was not required to provide the Veteran with examinations concerning such.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

A. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

1. Bilateral Hearing Loss

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI. As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral. Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

On January 2008 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
65
65
42.5
LEFT
25
30
65
65
46.25

Speech recognition was 94 percent for the right ear and 84 percent for the left ear.  Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned Roman numeral II.  Under Table VII, if one ear is rated I and the other is rated II, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

On February 2009 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
75
75
50
LEFT
25
35
75
75
52.5

Speech recognition was 88 percent bilaterally.  Under Table VI, the Veteran's right ear is assigned Roman numeral II and the left ear is assigned Roman numeral II.  Under Table VII, if both ears are rated II, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

On February 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
70
75
48.75
LEFT
25
35
60
70
47.5
Speech recognition was 88 percent bilaterally.  Under Table VI, the Veteran's right ear is assigned Roman numeral II and the left ear is assigned Roman numeral II.  Under Table VII, if both ears are rated II, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

There are no other hearing test results of record from the period on appeal.  The Board recognizes that the Veteran believes a compensable disability rating is warranted.  However, as already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  The evidence does not show that the Veteran met the numerical designation for a compensable rating for hearing loss.  Id; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  As such, his claim for a compensable rating must be denied.

2. Tinnitus

The Veteran's service-connected tinnitus is rated as 10 percent disabling under Diagnostic Code 6260.

The Board notes that tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014).

Here, the RO has assigned the Veteran a 10 percent evaluation for his service-connected tinnitus.  Service connection for tinnitus was established effective March 2007, after the date of the June 2003 amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating is therefore not available.

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  Additional Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral hearing loss or tinnitus. The Veteran's disabilities are manifested by decreased hearing and ringing in the ears, respectively.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

B. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

1. Teeth Loss

The Veteran asserts that the loss of his teeth is due to his service-connected tinnitus.  See DRO Hearing Transcript at 14.  

While the Veteran himself has related his teeth loss to his service-connected tinnitus, see id, the Board finds that such a complex medical question is beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is simply no competent evidence establishing some association between the Veteran's teeth loss and his service-connected disability.  Without any competent evidence that teeth loss is secondary to the Veteran's service-connected tinnitus, secondary service connection is not warranted.  See 38 C.F.R. § 3.310.

The Veteran does not argue, and the evidence does not indicate, that his teeth loss is related to service.  Indeed, service treatment records do not indicate any teeth problems during service.  To that end, the Veteran himself testified that he lost his teeth in 2001, several decades following service.  See DRO Hearing Transcript at 14.  There is simply no evidence, medical or lay, that teeth loss is related to service. See 38 C.F.R. § 3.303.  Thus, direct service connection for teeth loss is not warranted.

2. Disfigurement of the Head, Neck and Face

The Veteran asserts that he fell on a bed while in service, which caused a disfigurement of his head, neck and face.  See DRO Hearing Transcript at 16.

The Veteran is competent to state that he experienced a fall in service, which caused an injury to his head, neck and face.  See Layno, 6 Vet. App. at 471.  The Board, however, finds the Veteran's assertions of an in-service fall over a bed not credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board charged with assessing the credibility of evidence).  To that end, the Veteran himself stated that he had never suffered any sort of head injury upon his discharge from service.  See April 1973 Report of Medical History.  Indeed, upon his separation medical examination, the Veteran's head, face, neck and scalp, were identified as clinically normal.   See April 1973 Report of Medical Examination.  Likewise, the Veteran's skin was noted as normal, and the examiner expressly stated that the Veteran did not have any identifying skin scars.  See id.

Simply, the Board finds the Veteran's current assertions that he fell on a bed in service and disfigured his face, neck and head, not credible.  The Veteran's service treatment records do not note any treatment for such injuries.  Furthermore, had the Veteran suffered such a disfigurement, his separation medical examination would not include notations that his head, face and neck were clinically normal upon separation.  Moreover, the examiner's notation of the Veteran's identifying body marks (including scars) as normal also weighs against the Veteran's assertion that he suffered a facial disfigurement due to falling on a bed in service.  Simply, had the Veteran suffered a facial disfigurement in service, such would have at least been noted on the Veteran's separation medical examination.  To that end, the Veteran has first reported this disability upon filing his claim for service connection in May 2009-many decades after his separation from service.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (Board may consider length of time between service and first report of symptoms).  In light of the above-cited evidence, the Board finds the Veteran's report of suffering disfigurement of the face, neck and nose in service not credible.  Without any credible and competent evidence that facial disfigurement was incurred in or related to his period of service, service connection for facial disfigurement is not warranted.  See 38 C.F.R. § 3.303.

3. Eye Disability

The Veteran asserts that he believes that he has a piece of metal stuck in his right eye.  See DRO Hearing Transcript at 18.

The Veteran himself, however, acknowledges that any current eye disability is not related to his period of active service.  The Veteran testified that he believes this condition began in 1975, years after he separated from service.  See id.  Indeed, there is no evidence, lay or medical, associating any current eye disability with the Veteran's period of service.  Without any evidence that an eye disability is somehow related to service, service connection cannot be granted.  See 38 C.F.R. § 3.303.

The Board acknowledges that defective near vision was noted upon the Veteran's April 1973 separation medical examination.  However, refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  See id; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to service connection for teeth loss is denied.

Entitlement to service connection for disfigurement of the head, neck, and face is denied.

Entitlement to service connection for an eye disability is denied.


REMAND

A VA examination is required to determine the nature and etiology of the Veteran's low back disability.  The Veteran asserts that he was kicked by a drill sergeant during basic training.  See DRO Hearing Transcript.  A December 1971 service treatment record notes that the Veteran complained of low back pain.   The Veteran asserts that his low back pain began in service.  See DRO Hearing Transcript.  This evidence is sufficient to trigger VA's duty to provide the Veteran an examination to determine the nature and etiology of his purported low back disability.  See McLendon, 20 Vet. App. at 81.

A VA examination is also required to determine the nature and etiology of any heart disability suffered by the Veteran.  The Veteran has been diagnosed with coronary artery disease.  See July 2009 Private Treatment Record of Dr. W.H.  Upon the Veteran's separation from service, his heart was noted as abnormal, with no further clarification.  See April 1973 Report of Medical Examination.  The Veteran has claimed that his heart problems began in service.  See DRO Hearing Transcript at 11.  This evidence is sufficient to trigger VA's duty to provide the Veteran an examination to determine the nature and etiology of his heart disability.  See McLendon, 20 Vet. App. at 81.

The Veteran has also identified outstanding private treatment records relating to his purported acquired psychiatric disorder.  See August 2011 Forms 21-4142.  Those records have not been associated with the Veteran's claims file.  The AOJ must attempt to obtain such prior to adjudicating that claim.  In addition, a VA examination is required to assess the nature and etiology of any acquired psychiatric disability suffered by the Veteran.  See McLendon, 20 Vet. App. at 81. 

As to the Veteran's claim for a TDIU, the Board finds that issue is inextricably intertwined with the claims of service connection being remanded, as any determination as to those issues will impact the Veteran's claim for a TDIU.  Board action at this time would be premature.  Thus, the issue of entitlement to a TDIU will be remanded.  See Harris, 1 Vet. App. at 183.

As these matters are being remanded, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from February 2010 forward.

2. With any necessary assistance form the Veteran, obtain all private treatment records identified by the Veteran, including those from Three Rivers Hospital, Springbrook, and the Fairfield Department of Mental Health.  See August 2011 Forms 21-4142.  

If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability present.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should address the following:

a. Identify all diagnosable acquired psychiatric disabilities that the Veteran currently suffers from.

b. For each psychiatric diagnosis identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability present.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should address the following:

a. Identify all diagnosable heart disabilities that the Veteran currently suffers from.

b. For each heart disability diagnosis identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.

In rendering an opinion, the examiner should specifically comment on the April 1973 Report of Medical Examination, which noted an abnormal heart upon the Veteran's separation from service.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability present.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should address the following:

a. Identify all diagnosable low back disabilities that the Veteran currently suffers from.

b. For each low back disability diagnosis identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.

In rendering an opinion, the examiner must specifically comment on the January 1971 service treatment record noting low back pain and the Veteran's contention that he was kicked in the back during basic training.  

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

6. Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


